UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 4)* Kubota Corporation (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: þ : Rule 13d-1(b) o : Rule 13d-1(c) o : Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 501173207 1 NAME OF REPORTING PERSON Mitsubishi UFJ Financial Group, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Tokyo, Japan NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.5% 12 TYPE OF REPORTING PERSON (See Instructions) FI Page 2 of 29 CUSIP No. 501173207 1 NAME OF REPORTING PERSON The Bank of Tokyo–Mitsubishi UFJ, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Tokyo, Japan NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.6% 12 TYPE OF REPORTING PERSON (See Instructions) FI Page 3 of 29 CUSIP No. 501173207 1 NAME OF REPORTING PERSON Mitsubishi UFJ Trust and Banking Corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Tokyo, Japan NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.3% 12 TYPE OF REPORTING PERSON (See Instructions) FI Page 4 of 29 CUSIP No. 501173207 1 NAME OF REPORTING PERSON Mitsubishi UFJ Securities Holdings Co., Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Tokyo, Japan NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.3% 12 TYPE OF REPORTING PERSON (See Instructions) FI Page 5 of 29 CUSIP No. 501173207 1 NAME OF REPORTING PERSON Mitsubishi UFJ Morgan Stanley Securities Co., Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Tokyo, Japan NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.3% 12 TYPE OF REPORTING PERSON (See Instructions) FI Page 6 of 29 CUSIP No. 501173207 1 NAME OF REPORTING PERSON Mitsubishi UFJ Asset Management Co., Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Tokyo, Japan NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.3% 12 TYPE OF REPORTING PERSON (See Instructions) FI Page 7 of 29 CUSIP No. 501173207 1 NAME OF REPORTING PERSON MU Investments Co., Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Tokyo, Japan NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.0% 12 TYPE OF REPORTING PERSON (See Instructions) FI Page 8 of 29 CUSIP No. 501173207 1 NAME OF REPORTING PERSON kabu.com Securities Co., Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Tokyo, Japan NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.0% 12 TYPE OF REPORTING PERSON (See Instructions) FI Page 9 of 29 CUSIP No. 501173207 1 NAME OF REPORTING PERSON KOKUSAI Asset Management Co., Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Tokyo, Japan NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.0% 12 TYPE OF REPORTING PERSON (See Instructions) FI Page 10 of 29 CUSIP No. 501173207 ITEM 1 (a) Name of Issuer Kubota Corporation (b) Address of Issuer’s Principal Executive Offices 2-47 Shikitsu-higashi 1-chome, Naniwa-ku, Osaka 556-8601, Japan ITEM 2 (a) Names of Persons Filing Mitsubishi UFJ Financial Group, Inc. (“MUFG”) The Bank of Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”) Mitsubishi UFJ Trust and Banking Corporation (“MUTB”) Mitsubishi UFJ Securities Holdings Co., Ltd. (“MUSHD”) Mitsubishi UFJ Morgan Stanley Securities Co., Ltd. (“MUMSS”) Mitsubishi UFJ Asset Management Co., Ltd. (“MUAM”) MU Investments Co., Ltd. (“MUI”) kabu.com Securities Co., Ltd. (“KC”) KOKUSAI Asset Management Co., Ltd. (“KAM”) (b) Address of Principal Business Office or, if none, Residence MUFG: 7-1 Marunouchi 2-chome, Chiyoda-ku Tokyo 100-8330, Japan BTMU: 7-1 Marunouchi 2-chome, Chiyoda-ku Tokyo 100-8388, Japan MUTB: 4-5 Marunouchi 1-chome, Chiyoda-ku Tokyo 100-8212, Japan MUSHD: 5-2 Marunouchi 2-chome, Chiyoda-ku Tokyo 100-0005, Japan MUMSS: 5-2 Marunouchi 2-chome, Chiyoda-ku Tokyo 100-0005, Japan Page 11 of 29 CUSIP No. 501173207 MUAM: 4-5 Marunouchi 1-chome, Chiyoda-ku Tokyo 100-8212, Japan MUI: 2-15 Nihonbashi Muromachi 3-chome, Chuo-ku Tokyo 103-0022, Japan KC: 3-2 Otemachi 1-chome, Chiyoda-ku Tokyo 100-0004, Japan KAM: 1-1 Marunouchi 3-chome, Chiyoda-ku Tokyo 100-0005, Japan (c) Citizenship Not applicable. (d) Title of Class of Securities Common Stock (e) CUSIP Number ITEM 3 If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: MUFG: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) [ ] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); Page 12 of 29 CUSIP No. 501173207 (j) [ü] A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution:Parent holding company BTMU: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) [ ] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ü] A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution:Bank MUTB: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); Page 13 of 29 CUSIP No. 501173207 (h) [ ] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ü] A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution:Bank MUSHD: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) [ ] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ü] A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution:Broker-dealer MUMSS: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); Page 14 of 29 CUSIP No. 501173207 (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) [ ] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ü] A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution:Broker-dealer MUAM: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) [ ] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ü] A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution:Investment adviser MUI: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); Page 15 of 29 CUSIP No. 501173207 (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) [ ] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ü] A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution:Investment adviser KC: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) [ ] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ü] A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution:Broker-dealer KAM: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); Page 16 of 29 CUSIP No. 501173207 (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) [ ] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ü] A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution:Investment adviser ITEM 4 Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. For MUFG (a) Amount beneficially owned: (b) Percent of class: 8.49% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: -0- (iii) Sole power to dispose or to direct the disposition of: (iv) Shared power to dispose or to direct the disposition of: -0- For BTMU (a) Amount beneficially owned: (b) Percent of class: 1.61% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: -0- (iii) Sole power to dispose or to direct the disposition of: (iv) Shared power to dispose or to direct the disposition of: -0- Page 17 of 29 CUSIP No. 501173207 For MUTB (a) Amount beneficially owned: (b) Percent of class: 6.28% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: -0- (iii) Sole power to dispose or to direct the disposition of: (iv) Shared power to dispose or to direct the disposition of: -0- For MUSHD (a) Amount beneficially owned: (b) Percent of class: 0.27% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: -0- (iii) Sole power to dispose or to direct the disposition of: (iv) Shared power to dispose or to direct the disposition of: -0- For MUMSS (a) Amount beneficially owned: (b) Percent of class: 0.27% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: -0- (iii) Sole power to dispose or to direct the disposition of: (iv) Shared power to dispose or to direct the disposition of: -0- For MUAM (a) Amount beneficially owned: (b) Percent of class: 0.31% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: -0- (iii) Sole power to dispose or to direct the disposition of: (iv) Shared power to dispose or to direct the disposition of: -0- Page 18 of 29 CUSIP No. 501173207 For MUI (a) Amount beneficially owned: (b) Percent of class: 0.01% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: -0- (iii) Sole power to dispose or to direct the disposition of: (iv) Shared power to dispose or to direct the disposition of: -0- For KC (a) Amount beneficially owned: (b) Percent of class: 0.01% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: -0- (iii) Sole power to dispose or to direct the disposition of: (iv) Shared power to dispose or to direct the disposition of: -0- For KAM (a) Amount beneficially owned: (b) Percent of class: 0.00% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: -0- (iii) Sole power to dispose or to direct the disposition of: (iv) Shared power to dispose or to direct the disposition of: -0- ITEM 5 Ownership of Five Percent or Less of a Class Not applicable. Page 19 of 29 CUSIP No. 501173207 ITEM 6 Ownership of More than Five Percent on Behalf of Another Person Not applicable. ITEM 7 Identification and Classification of the Subsidiary which Acquired the Security Being Reported on by the Parent Holding Company or Control Person As of December 31, 2011, MUFG beneficially owns 106,709,439 shares of the issuer indirectly through its subsidiaries as follows: BTMU holds 20,173,729 shares; MUTB holds 78,950,000 shares; MUSHD holds 3,362,710 shares (indirectly through a subsidiary, MUMSS); MUAM holds 3,913,000 shares; MUI holds 170,000 shares; KC holds 97,000 shares; and KAM holds 43,000 shares. ITEM 8 Identification and Classification of Members of the Group Not applicable. ITEM 9 Notice of Dissolution of Group Not applicable. ITEM 10 Certifications By signing below the filers certify that, to the best of their knowledge and belief, (i) the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, and (ii) the foreign regulatory schemes applicable to parent holding companies, banks, broker-dealers and investment advisers, respectively, are substantially comparable to the regulatory schemes applicable to the functionally equivalent U.S. institutions.The filers also undertake to furnish to the Commission staff, upon request, information that would otherwise be disclosed in a Schedule 13D. Page 20 of 29 CUSIP No. 501173207 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 10, 2012 Mitsubishi UFJ Financial Group, Inc. By: /s/ Koujirou Nakazawa Name: Koujirou Nakazawa Title: SeniorManager, Credit & Investment Management Division Page 21 of 29 CUSIP No. 501173207 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 10, 2012 The Bank of Tokyo-Mitsubishi UFJ, Ltd. By: /s/Koujirou Nakazawa Name: Koujirou Nakazawa Title: ChiefManager, Credit Policy & Planning Division Page 22 of 29 CUSIP No. 501173207 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 10, 2012 Mitsubishi UFJ Trust and Banking Corporation By: /s/Hiroki Masuoka Name: Hiroki Masuoka Title: Deputy General Manager of Trust Assets Planning Division Page 23 of 29 CUSIP No. 501173207 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 10, 2012 Mitsubishi UFJ Securities Holdings Co., Ltd. By: /s/Shingo Sumimoto Name: Shingo Sumimoto Title: General Manager, Corporate Planning Division Page 24 of 29 CUSIP No. 501173207 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 10, 2012 Mitsubishi UFJ Morgan Stanley Securities Co., Ltd. By: /s/ Tetsurou Shinohara Name: Tetsurou Shinohara Title: General Manager, Corporate Planning Division Page 25 of 29 CUSIP No. 501173207 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 10, 2012 Mitsubishi UFJ Asset Management Co., Ltd. By: /s/Katsutoshi Edamura Name: Katsutoshi Edamura Title: General Manager of Risk Management Division Page 26 of 29 CUSIP No. 501173207 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 10, 2012 MU Investments Co., Ltd. By: /s/ Yuya Saijo Name: Yuya Saijo Title: Senior Managing Director Page 27 of 29 CUSIP No. 501173207 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 10, 2012 kabu.com Securities Co., Ltd. By: /s/ Takeshi Amemiya Name: Takeshi Amemiya Title: General Manager of Corporate Administration Page 28 of 29 CUSIP No. 501173207 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 10, 2012 KOKUSAI Asset Management Co., Ltd. By: /s/ Takeshi Dohi Name: Takeshi Dohi Title: General Manager, Investment Management Planning Dept. Page 29 of 29
